Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 12 August 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 26.
My dearest friend.
Ghent 12. August 1814.

I wrote you some weeks ago that after the arrival of the British Commissioners, I should probably find it impracticable to write you either so frequently, or with so much prolixity as I had done and should continue to do untill that Event.—They are now here and the occasion has come on which I must plead for your Indulgence—For although I am well aware that the length of my Letters must often have been tedious to you, yet as I know you will have considered it as one of the tokens of my affection, you would still prefer to receive them with the four pages full, rather than have them shortened—Rest assured therefore that nothing but absolute necessity shall deprive you of a Letter by every Post, and that when reduced to the resource of abridging them, it shall be by no other cause than the pressure of public Duty—
Yesterday I received your Letters of 15 and 19 July; the first of them enclosing a Letter from Charles, in answer to mine from Amsterdam—As they both came again together I am apprehensive there is some place on the way from which the Letters are forwarded only once a Week—I am still anxious to learn the receipt by you of my first Letter from this place; because having sent that, and all the rest since then, addressed directly to St: Petersburg, and without any second cover, I could not be sure, where curiosity might be tempted to look under the Seal—They have assured me very positively at the Post-Office here that my Letters would go safe, but they do not themselves know, by what road, or through what particular Cities, they will be transmitted—And I now feel some additional concern for them, because on the 19th of July, you should already have received my first Letter from Ghent—It was despatched from hence the 26th: of June.
I touch first upon a point which seems to have affected your sensibility.—I hope you do not think that the good Spirits which Captain Bates ascribes to me arose from any forgetfulness or unconcern for you—That you are reconciling yourself to the inconveniences and troubles of a separation from me, cannot give me pain; on the contrary I hear it with pleasure; because present or absent the first wish of my heart is that you should enjoy life in cheerfulness and comfort—But I should deeply lament if the time should ever come that you would like to live absent from me—I certainly never shall like to live absent from you, but my health, as I have written you before, has certainly been improved by this Journey, and my Spirits have shared in the improvement of my health—Yet even when Captain Bates wrote, there was a load upon them, which it was unnecessary to display to him—That load is not now removed—far from it—I endeavour in vain to conceal it from others and even from you—It needs I truly assure you all the Consolations, and all the Resources that I can muster to keep me from sinking under it.
The capture of the Epervier, by the Peacock, was mentioned in my Letter to you, of 2 July—but it reached you sooner by the way of Gothenburg—The same Peacock has been within the last fortnight cruizing in the Irish Channel, has taken a number of vessels, and according to Accounts in the English Newspapers, had sunk a British Sloop of War, just about the time that the two British Frigates were obtaining the glorious Victory over the two Americans on the Serpentine River—The Courier gives a hint that John was surly at the exhibition of this victory on the Serpentine, and would not utter even a shout of exultation, when the Yankey Colours were struck—John has the wit to distinguish between a victory on the Serpentine, and a victory on the Ocean.
I now hope that Mr and Mrs: Smith have not found an opportunity of coming to Holland; for as he is regularly commissioned, there is no necessity for his return to America, untill the termination of the Mission itself—I still expect to return to St Petersburg before the Winter—Our affairs are approaching rapidly to a Crisis—We have had three Conferences with the British Commissioners; and another fortnight may very probably release us all.
You have doubtless concluded to quit Mr: Strugoffshikoff’s house; for which I certainly would not pay a Ruble more for Rent than we have paid hitherto—I am happy to find that my ideas so exactly coincide with your’s; as to the propriety of taking up a smaller establishment—Let it be as small as you can find convenient—I refer you particularly to my Letter of 22. July, which I hope you have before this received—If Mr: & Mrs: Smith remain with you, more room will be necessary, but it may be still much less than in that house.
We have this day all the Americans now here to dine with us—They are, Captain Angus, Mr Ecky, Connell, Howland, Myers, Moreton, and Russell—the last is your old acquaintance of London, and looks exactly as he did when I last saw him—He made many enquiries concerning you and all the family—Mr: Moreton is of Baltimore—Mr Myers, I believe of Norfolk; these Gentlemen have just come from Paris—We daily expect the arrival here again of Mr Emlin who after staying here two or three days, went to England. Our Colleague Mr Russell, and his Son have returned from Dunkirk—After having been with me the first on the spot, and having waited here six full weeks for the British Commissioners, he was unlucky in the choice of his time to make an excursion, and was absent from the first two Conferences; in which probably the whole issue of the negotiation was determined.
To-morrow the British Commissioners are to dine with us—Of their individual demeanour towards us we have no reason to complain.—They are all well-bred men, and even their official professions to us have been as smooth as the paws of a tyger—Lord Gambier is what Mr Harris would call a most amiable Man—He has a nephew with him, Mr Gambier, whom he presented to us, the day before Yesterday—Mr Goulburn’s Lady is with him, but we have not yet had the pleasure of seeing her—The day after their arrival Mr Baker called on Mr. Bayard, with whom he was acquainted, and after notifying the arrival of his principals, proposed from them, that we should meet them the next day at their lodgings—In return the offer was made them of meeting; at our house, or if they preferred it at a third place—They agreed to the third place, and we met in a Hall at the Hotel des Pays-Bas—We there agreed to hold the future Meetings alternately at each other’s Houses, and untill they should take their House, entirely at our’s—This was their proposal, to which we assented—Immediately after the first meeting we paid them a visit at their Lodgings, which they returned the second day succeeding—So you see how easy it is to arrange a point of Etiquette, when the parties are so disposed.
We have the satisfaction of living in perfect Harmony; the discontents of our domestic Arrangements are all with our Landlord; and none with one another—Even he gives us better satisfaction than he did—Mr Hughes and the private Secretaries all dine with us every day.—One of our troubles you must know, was that this house was haunted, and its ill-fame in this respect was so notorious, that the Servants and the children of our party were very seriously alarmed before, and when we first came in—The perturbed Spirits have all forsaken the House since we entered it, and we hope they are laid for ever.
I shall answer Charles’s Letter, by this or the next Post—At all Events give my love to him and believe in the unbounded affection of your husband.
A.